 Case 8:21-cv-00338-CJC-ADS Document 26 Filed 05/24/21 Page 1 of 2 Page ID #:163



 1   BENJAMIN SADUN (Bar No. 287533)
     benjamin.sadun@dechert.com
 2
     DECHERT LLP
 3   US Bank Tower
     633 West 5th Street, Suite 4900
 4
     Los Angeles, CA 90071-2032
 5   Telephone: (213) 808-5700
     Facsimile: (213) 808-5760
 6

 7   KATHLEEN N. MASSEY (pro hac vice forthcoming)
     Kathleen.massey@dechert.com
 8
     MARK S. CHEFFO (pro hac vice forthcoming)
 9   mark.cheffo@dechert.com
10
     DECHERT LLP
     Three Bryant Park
11   1095 Avenue of the Americas
12
     New York, NY 10036
     Telephone: (212) 698-3500
13   Facsimile: (212) 698-3599
14   Attorneys for Defendant
15                       UNITED STATES DISTRICT COURT
16                      CENTRAL DISTRICT OF CALIFORNIA
                              SOUTHERN DIVISION
17
     JANE DOE on behalf of herself and all    Case No. 8:21-CV-00338-CJC-ADS
18
     other similarly situated,
19                                            Assigned to Hon.Cormac J. Carney
                     Plaintiffs,              Courtroom: 9B
20
     v.                                       NOTICE OF APPEARANCE OF
21
                                              COUNSEL
22   MINDGEEK USA INCORPORATED,
     MINDGEEK S.A.R.L., MG FREESITES,
23
     LTD (D/B/A PORNHUB), MG
24   FREESITES II, LTD, MG CONTENT RT
     LIMITED, AND 9219- 1568 QUEBEC,
25
     INC. (D/B/A MINDGEEK),
26
                 Defendants.
27

28


     NOTICE OF APPEARANCE OF COUNSEL                               8:21-cv-00338-CJC-ADS
 Case 8:21-cv-00338-CJC-ADS Document 26 Filed 05/24/21 Page 2 of 2 Page ID #:164



 1         TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE that Benjamin Sadun of Dechert LLP, US Bank
 3   Tower, 633 West 5th Street, Suite 4900, Los Angeles, California, hereby enters his
 4   appearance as counsel for Defendant MINDGEEK USA INCORPORATED in the
 5   above-captioned action, and requests that all papers be served upon the undersigned.
 6

 7   Dated: May 24, 2021                            DECHERT LLP
 8
                                                    By: /s/ Benjamin Sadun
 9                                                        Benjamin Sadun
10
                                                    Attorney for Defendant
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              -2-
     NOTICE OF APPEARANCE OF COUNSEL                                         8:21-cv-00338-CJC-ADS
